Exhibit 10.19(f)

December 13, 2006

Credit Suisse International

(formerly known as Credit Suisse First Boston International)

One Cabot Square

London E14 4QJ

England

Cephalon, Inc.

41 Moores Road

P.O. Box 4011

Frazer, Pennsylvania

19355

Ladies and Gentlemen,

Reference is made to the warrant transaction (the “Transaction”) entered into by
Credit Suisse International (“Party A”) and Cephalon Inc. (“Party B”) pursuant
to an ISDA confirmation dated as of June 6, 2003 and with an Expiration Date of
June 15, 2010  (the “Confirmation”).  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.

Notwithstanding anything to the contrary in the Confirmation and the Agreement,
Party A and Party B hereby agree that (i) the Transaction in respect of
3,103,767 Warrants (the “Terminated Portion”) shall be unwound as of December
13, 2006, (ii) the Transaction shall continue with respect to the remaining
3,533,401 Warrants and (iii) Party B shall deliver to Party A, in satisfaction
of Party B’s payment obligation with respect to the Terminated Portion, through
the Agent, 940,504 Shares on the date that is the third business day following
the date of this letter, subject to Party A’s election to set off its right to
receive the Shares hereunder against any obligation Party A may have to deliver
Shares under any Equity Transaction that is terminated on the date hereof. 
“Equity Transaction” means any transaction in Shares that qualifies as equity
under applicable accounting rules.

In addition, Party B hereby represents and warrants to Party A that Party B is
not, on the date hereof, aware of any material nonpublic information concerning
the Issuer or the Shares.

1


--------------------------------------------------------------------------------


Please indicate your agreement with the terms set forth in this letter by
signing below.

Sincerely Yours,

CREDIT SUISSE INTERNATIONAL (Party A)

By:

/s/ Martin Cox

 

Name:

Martin Cox

 

Title:

Vice President, Complex Product Support

 

 

 

 

 

 

 

By:

/s/ Karen Quick

 

Name:

Karen Quick

 

Title:

Vice President, Complex Product Support

 

CREDIT SUISSE SECURITIES (USA) LLC, acting through its New York branch and
solely in its capacity as Agent

By:

/s/ Melissa Garcia

 

Name:

Melissa Garcia

 

Title:

Asst. Vice President, Complex Product Support

 

 

 

 

 

 

 

By:

/s/ Anthony Fisher

 

Name:

Anthony Fisher

 

Title:

Vice President, Complex Product Support

 

CEPHALON, INC. (Party B)

By:

/s/ J. Kevin Buchi

 

Name:

J. Kevin Buchi

 

Title:

Executive Vice President & CFO

 

 

 

 

 

 

 

By:

/s/ Bryan Reasons

 

Name:

Bryan Reasons

 

Title:

Vice President, Risk Management

 

 

2


--------------------------------------------------------------------------------